Case 5:06-cr-00014-WTM-BWC Document 1219 Filed 05/05/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
WAYCROSS DIVISION

UNITED STATES OF AMERICA,

Vv. CASE NO. CR506-014

)
)
)
)
FRANKLIN LAMAR WILLIAMS, )
)
Defendant. )

)

 

ORDER

Before the Court is Defendant Franklin Lamar Williams’
Motions for Early Termination of Supervised Release. (Doc.
1215; Doc. 1216.) In his motions, Defendant Williams seeks
early termination from his ten-year term of supervised
release which started in January 2019. (Id.) The Government
has responded in opposition to Defendant’s motions. (Doc.
1218.) Pursuant to 18 U.S.C. § 3583(e) (1), this Court may
terminate a sentence and discharge a defendant from
Supervised release at any point after the defendant has
completed one year of supervised release. After careful
consideration, the Court finds that Defendant has not shown
early termination is warranted by the interest of justice.

Accordingly, Defendant’s motions (Doc. 1215; Doc. 1216) are
Case 5:06-cr-00014-WTM-BWC Document 1219 Filed 05/05/20 Page 2 of 2

DENIED. Additionally, Defendant’s Motion for Status of
Supervised Release (Doc. 1217) is DISMISSED AS MOOT.

“fh
SO ORDERED this J “day of May 2020.

a

WILLIAM T. MOORE, JB.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
